SUMMARY ORDER
Plaintiff-Appellant Jerry Gonzalez appeals a judgment of the District Court granting summary judgment to defendant International Brotherhood of Teamsters Air Freight Chauffeurs, Handlers, Warehousemen & Allied Workers Union No. 295. See Gonzalez v. Airborne Express, Inc., No. 02 CV 3369, 2006 WL 229913 (E.D.N.Y. January 31, 2006). Plaintiff alleged that defendant breached its duty of fair representation to plaintiff by failing to seek arbitration of his grievance regarding the allegedly unlawful termination of his employment by defendant Airborne Express, Inc. We assume the parties’ familiarity with the facts and the procedural history of the case.
We reject plaintiffs arguments substantially for the reasons set forth in Judge Townes’s careful and comprehensive opinion. We merely add that defendant’s interpretation of the “accommodation clause” in plaintiffs bargaining agreement — on which plaintiff relies to suggest that defendants improperly declined to pursue arbitration — was a plausible, even if debatable, reading of that clause. Accordingly, defendant’s behavior was not “so far outside a wide range of reasonableness ... as to be irrational,” as is required for plaintiff to prevail in showing a breach of representation by defendant. Spellacy v. Airline Pilots Ass’n-Int’l, 156 F.3d 120, 129 (2d Cir.1998) (internal quotation marks and citations omitted).
Accordingly, the judgment of the District Court is hereby AFFIRMED.